PROB 35                                                                       Report and Order Terminating Supervision
(Reg 3/93)                                                                             Prior to Original Expiration Date



                               UNITED STATES DISTRICT COURT
                                            FOR THE
                              EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                       v.                                     Crim. No. 4:09-CR-31-1H

COREY DEVONNE LYNCH

       On February 5, 2018, the above named was released from prison and commenced a term of
supervised release for a period of 60 months. The offender has complied with the rules and regulations of
supervised release and is no longer in need of supervision. It is accordingly recommended that the offender
be discharged from supervision.

                                                     I declare under penalty of perjury that the foregoing
                                                     is true and correct.


                                                     /s/ Van R. Freeman, Jr.
                                                     Van R. Freeman, Jr.
                                                     Deputy Chief U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2542
                                                     Executed On: February 13, 2020


                                           ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

                          20th
             Dated this _________           February
                                  day of ____________________, 2020.




                                                             Malcolm J. Howard
                                                             Senior U.S. District Judge
